EliteDesigns® Variable Annuity EliteDesigns® II Variable Annuity EliteDesigns® Variable Annuity EliteDesigns® II Variable Annuity Issued by: Issued by: Security Benefit Life Insurance Company One Security Benefit Place Topeka, Kansas 66636-0001 First Security Benefit Life Insurance and Annuity Company of New York 800 Westchester Avenue, Suite 641N Rye Brook, New York 10573 Supplement Dated August 6, 2014 To Current Prospectus Important Information about FRANKLIN LARGE CAP VALUE VIP Effective August 6, 2014,the Franklin Large Cap Value VIP Subaccount will no longer accept new investments or additional investments from existing Contract Owners. Please Retain This Supplement For Future Reference
